DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response filed on March 22, 2021 is acknowledged and has been entered.  Claims 2-5 are canceled. Claims 1, 8, 10, 13 are amended.  Claims 8-12 are withdrawn. Claims 1, 6-7, 13-15 are pending.  
Claims 1, 6-7, 13-15 are discussed in this Office action.

Election/Restrictions – Rejoinder
Claims 1, 6-7, 10-15 are allowable. The restriction requirement between the set of oligonucleotides and composition and method and kit claims as set forth in the Office action mailed on July 23, 2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of the kit claims of Group III is withdrawn.  Claims 10-12, directed to kit claims are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8-9, directed to method claims remain withdrawn from consideration because the claims do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1, 6-15 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The claims are in condition for allowance in light of the amendment to the claims to incorporate limitations which are free of the art.  Specifically, claims 1, 8, 10 and 13 are now amended to include limitations from original claim 5, which now include a set of probes where the full length sequence of one of each of the sets of probes is not taught in the prior art. In particular, SEQ ID NO:7 and 9, as now recited in claims 1, 8, 10 and 13 are not taught in the art and therefore the claims which include them are now also free of the art.  Therefore, the claims are now in condition for allowance in view of the amendment to the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE KANE MUMMERT whose telephone number is (571)272-8503.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/STEPHANIE K MUMMERT/Primary Examiner, Art Unit 1637